        Case 1:20-cv-00879-ELR Document 29 Filed 05/05/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

GEORGIA STATE CONFERENCE
OF THE NATIONAL ASSOCIATION
FOR THE ADVANCEMENT OF
COLORED PEOPLE, et. al;
                                           Civil Action File
       Plaintiffs,                         No. 1:20-CV-00879-ELR

v.

DEKALB COUNTY BOARD OF
REGISTRATION AND ELECTIONS,
et. al;

       Defendants.


PLAINTIFFS’ CONSENT MOTION TO EXTEND TIME TO RESPOND TO
  DEFENDANTS’ MOTION TO DISMISS AND FOR LEAVE TO FILE
                     EXCESS PAGES

      Plaintiffs Georgia State Conference of the NAACP and Georgia Coalition

for the Peoples’ Agenda (collectively, the “Plaintiffs”), pursuant to Federal Rule of

Civil Procedure 6(b)(1)(A) and Northern District of Georgia Local Rule 7.2(B),

with the consent of Defendants DeKalb County Board of Registration and

Elections, Anthony Lewis, Susan Motter, Dele Lowman Smith, Samuel Tillman,

Baoky N. Vu, and Erica Hamilton (collectively, the “Defendants”), hereby move

the Court to extend the time within which Plaintiffs must respond to Defendants’
           Case 1:20-cv-00879-ELR Document 29 Filed 05/05/20 Page 2 of 6




Motion to Dismiss (Doc. 27) through and including May 11, 2020, and for

permission to file a brief in excess of this Court’s usual limit of 25 pages under

N.D. Ga. Local Rule 7.1, for the following reasons:

      1.       The current deadline by which Plaintiffs must respond to Defendants’

motion to dismiss is May 6, 2020. See N.D. Ga. Local Rule 7.1B.

      2.       Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), “[w]hen an

act may or must be done within a specified time, the court may, for good cause,

extend the time . . . if a request is made, before the original time or its extension

expires.”

      3.       In this case, good cause exists to extend the deadline to respond to the

Motion to Dismiss by five (5) days, up to and including May 11, 2020. As a result

of the impact of, and preventative measures taken in response to, the COVID-19

pandemic such as working out of the office, as well as scheduling conflicts of

counsel for Plaintiffs created by other emergency litigation, and the time necessary

to investigate and respond to issues raised by Defendants’ motion to dismiss,

Plaintiffs require additional time to prepare and submit their briefing in response to

Defendants’ Motion to Dismiss.

      4.       Extending the deadline to respond to the Motion to Dismiss by five

(5) days, up to and including May 11, 2020, would ensure that Plaintiffs’ counsel

                                          -2-
           Case 1:20-cv-00879-ELR Document 29 Filed 05/05/20 Page 3 of 6




has adequate time to consult with their clients and prepare the responsive pleading,

while also complying with the recommended preventative measures taken in

response to the Coronavirus/COVID-19.

      5.       Good cause also exists for granting Plaintiffs leave to file a responsive

pleading that exceeds the usual 25 page limit, Local Rule 7.1, by up to five

additional pages. As a result of the numerous and complex issues raised by

Defendants’ Motion to Dismiss, which involve questions of jurisdiction, statutory

interpretation, and constitutional law, counsel for Plaintiffs require these additional

pages to fully and completely respond to the motion.

      6.       Plaintiffs’ counsel has conferred with Defendants’ counsel, who has

indicated that Defendants consent to the requested extension of time and request

for leave to file a brief with five excess pages set forth herein.

      WHEREFORE, Plaintiffs respectfully request that the Court enter an order

extending the time within which Plaintiffs must answer or otherwise respond to

Defendants’ Motion to Dismiss through and including May 11, 2020, and granting

plaintiffs leave to file a brief containing up to five additional pages. A proposed

order is attached hereto as Exhibit A for the Court’s convenience.




                                          -3-
 Case 1:20-cv-00879-ELR Document 29 Filed 05/05/20 Page 4 of 6




This 5th day of May, 2020.

                              Respectfully submitted,

                              /s/ Gail Podolsky          x
                              Gail Podolsky
                              Georgia Bar No. 142021
                              Carlton Fields, P.A.
                              1201 West Peachtree Street, Suite 3000
                              Atlanta, Georgia 30309-3455
                              Telephone: (404) 815-3400
                              Email: gpodolsky@carltonfields.com
                              Sean J. Young
                              Georgia Bar No. 790399
                              ACLU of Georgia
                              1100 Spring Street, N.W.
                              Atlanta, Georgia 30309
                              Telephone: (770) 303-8111
                              Email: syoung@acluga.org

                              Ezra Rosenberg
                              The Lawyers’ Committee for Civil Rights
                              Under Law
                              1500 K Street NW, Suite 900
                              Washington, DC 20005
                              Telephone: (202) 662-8300
                              Email: erosenberg@lawyerscommittee.org

                              Bradley Phillips
                              The Lawyers’ Committee for Civil Rights
                              Under Law
                              1500 K Street NW, Suite 900
                              Washington, DC 20005
                              Telephone: (202) 662-8300
                              Email: bphillips@lawyerscommitte.org




                             -4-
Case 1:20-cv-00879-ELR Document 29 Filed 05/05/20 Page 5 of 6




                             Julie Houk
                             The Lawyers’ Committee for Civil Rights
                             Under Law
                             1500 K Street NW, Suite 900
                             Washington, DC 20005
                             Telephone: (202) 662-8391
                             Email: jhouk@lawyerscommittee.org

                             /s/ John Powers          x
                             John Powers*
                             The Lawyers’ Committee for Civil Rights
                             Under Law
                             1500 K Street NW, Suite 900
                             Washington, DC 20005
                             Telephone: (202) 662-8389
                             Email: jpowers@lawyerscommittee.org

                             Sophia Lin Lakin*
                             American Civil Liberties Union
                             125 Broad Street, 18th Floor
                             New York, New York 10004
                             Telephone: (212) 519-7836
                             Email: slakin@aclu.org

                             Dale E. Ho*
                             American Civil Liberties Union
                             125 Broad Street, 18th Floor
                             New York, New York 10004
                             Telephone: (212) 519-7836
                             Email: dho@aclu.org

                             *Admitted pro hac vice

                             Counsel for Plaintiffs




                            -5-
        Case 1:20-cv-00879-ELR Document 29 Filed 05/05/20 Page 6 of 6




  CERTIFICATE OF SERVICE AND CERTIFICATE OF COMPLIANCE
                   WITH LOCAL RULE 5.1

      I hereby certify that I electronically filed the foregoing document with the

Clerk of the Court using the CM/ECF system (which document was prepared in

Times New Roman font, 14-point type, one of the font and point selections

approved by the Court in N.D. Ga. L.R. 5.1(C)), which will automatically send e-

mail notification of such filing to all counsel of record.


                                          /s/ John Powers          x
                                          John Powers*
                                          The Lawyers’ Committee for Civil Rights
                                          Under Law
                                          1500 K Street NW, Suite 900
                                          Washington, DC 20005
                                          Telephone: (202) 662-8389
                                          Email: jpowers@lawyerscommittee.org
